Raucci, J. This cause coming on to be heard on the Claimant’s motion for summary judgment and the verified complaint being the only record before us, the Court finds that the Respondent withheld Claimant’s Illinois income tax refunds for 1984,1985, 1986 and 1987 in the total amount of $3,274.99 because Claimant was allegedly delinquent in maintenance payments to his former wife. On April 21, 1986, the circuit court of Madison County found all payments to be current and Claimant has submitted evidence (cancelled checks) showing payment to his former wife until her death on September 28,1986. The Department of Public Aid paid Claimant the sum of $888.62 by check dated February 6,1989, leaving a balance of $2,386.37 due to Claimant. There is no genuine issue of material fact and Claimant is entitled to summary judgment. It is therefore ordered, adjudged, and decreed that Claimant’s motion for summary judgment is granted, and Claimant is awarded two thousand three hundred eighty-six and 37/100 dollars ($2,386.37) in full and complete satisfaction of this claim.